UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 333-170054 REO PLUS, INC. (Exact Name of Registrant as Specified in Its Charter) Texas 27-0788438 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3014 McCulloch Circle, Houston, Texas 77056 (Address of principal executive offices) 713-478-3832 (Registrant’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and(2) has been subject to such filing requirements for the past 90 days.Yes oNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ý (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No ý State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 1,869,000 common shares as of December 21, 2012 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 2 REO Plus, Inc. (A Texas Corporation in the Development Stage) Unaudited Financial Statements For the Nine Months Ended September 30, 2012 3 REO Plus, Inc. (A Texas Corporation in the Development Stage) Unaudited Balance Sheets ASSETS September 30, December 31, Current Assets: Cash $ $ Prepaid expense - Total Current Assets Investment in unconsolidated affiliate Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ (DEFICIT) EQUITY Current Liabilities: Accounts payable and accrued expenses $ $ Accounts payable, stockholders - Notes payable, stockholders - Note payable, related party Accrued interest, stockholders Total Current Liabilities Stockholders’ (Deficit) Equity: Preferred stock, $.001 par value, 10,000,000 shares authorized and 0 shares issued and outstanding - - Common stock, $.001 par value, 500,000,000 shares authorized, 1,869,000 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders’ (Deficit) Equity ) ) Total Liabilities and Stockholders’ (Deficit) Equity $ $ 4 REO Plus, Inc. (A Texas Corporation in the Development Stage) Unaudited Statements of Operations For the Period from For the Three Months For the Nine Months Inception Ended Ended (August 11, 2009) September 30, September 30, to September 30, Costs and Expenses: Professional fees $ Net income Loss) from Operations ) Other Income (Expense): Equity in income (loss) of unconsolidated affiliate Interest ) Net Income (Loss) before Income Tax ) Income Tax (Provision) Benefit - Net Income (Loss) $ ) $ ) $ ) $ ) $ ) Net Income (Loss) per Share $ ) $ ) $ ) $ ) Fully Diluted Income (Loss) per Share $ ) $ ) $ ) $ ) Weighted Average Shares Outstanding 5 REO Plus, Inc. (A Texas Corporation in the Development Stage) Unaudited Statements of Changes in Stockholders’ Equity (Deficit) For the Period from Inception (August 11, 2009) through September 30, 2012 Common Stock Additional Subscription Common Stock Paid-In Accumulated Receivable Shares Amount Capital Deficit Total Stock subscription, August 11, 2009 $ ) $ $ $
